Case: 5:19-cv-02382-JG Doc #: 26 Filed: 03/10/21 1 of 9. PageID #: 649



UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF OHIO
-----------------------------------------------------------------------
                                                                 :
SHERI L. HELLEBRAND,                                             :
                                                                 :        CASE NO. 5:19-cv-02382
                      Plaintiff,                                 :
                                                                 :
           vs.                                                   :        OPINION & ORDER
                                                                 :        [Resolving Docs. 22, 23]
COMMISSIONER OF SOCIAL                                           :
SECURITY,                                                        :
                                                                 :
                      Defendant.                                 :
                                                                 :
-----------------------------------------------------------------------

JAMES S. GWIN, UNITED STATES DISTRICT JUDGE:

          Plaintiff Sheri Hellebrand sought review of the Social Security Administration’s denial

of her period of disability and disability insurance benefits applications. 1 Magistrate Judge

Jonathan Greenberg recommends vacating and remanding the denial for further

consideration. 2 Defendant Social Security Commissioner objects. 3

          For the reasons stated below, this Court OVERRULES Defendant’s objection,

ADOPTS the Magistrate Judge’s Report and Recommendation (“R&R”), and VACATES AND

REMANDS the Social Security Commissioner’s decision.

I. Background

          In July 2016, Plaintiff Hellebrand applied for Social Security disability insurance

benefits, claiming disability due to a latex allergy, neck pain, high blood pressure, and

depression. 4 The Social Security Administration denied Hellebrand’s application initially


          1
         Doc. 1; Doc. 22 at 1.
          2
         Doc. 22.
       3
         Doc. 23.
       4
         Doc. 16 (“Transcript” or “Tr.”) at 54, 110. The ALJ’s determination stated that Plaintiff’s severe
impairments included “obesity, osteoporosis of the L4 vertebral body and overall osteopenia of the lumbar
Case: 5:19-cv-02382-JG Doc #: 26 Filed: 03/10/21 2 of 9. PageID #: 650

Case No. 19-cv-02382
Gwin, J.

and on reconsideration.            Hellebrand requested a hearing before a Social Security

Administrative Law Judge (“ALJ”). 5

        On July 10, 2018, an ALJ held a hearing in Plaintiff Hellebrand’s case. 6

        On August 29, 2018, the ALJ found Plaintiff was not disabled and was capable to

perform “light work as defined in 20 CFR [§] 404.1567(b).” 7 The Appeals Council denied

further review of Hellebrand’s claim, making it final on August 21, 2019. 8

        On October 14, 2019, Plaintiff filed the instant case seeking review of the Social

Security Administration’s unfavorable decision. 9

        In her merits brief, Plaintiff argued that (1) the ALJ failed to properly evaluate Plaintiff’s

psychological impairment evidence, (2) the ALJ’s credibility determination was not

supported by substantial evidence, and (3) the ALJ did not meet his evaluative burden. 10

        On August 4, 2020, Magistrate Judge Greenberg recommended that the Court vacate

and remand the Social Security Administration’s denial of benefits. 11 Judge Greenberg found

that the ALJ erred at step two of the five-step disability determination process: whether the

claimant has shown that “that she suffers from a ‘severe impairment’ in order to warrant a

finding of disability.” 12 In finding that Plaintiff’s psychological limitations were not severe,


spine, ischemic heart disease, and degenerative disc disease of the cervical spine.” The ALJ determined that
Plaintiff’s “anxiety, depressive disorder, and alcohol abuse, considered singly and in combination” were
“nonsevere” limitations. Id. at 56–57.
          5
            Id. at 54.
          6
            Id.
          7
            Id. at 54–65; Doc. 22 at 18.
          8
            Doc. 16 at 1–7.
          9
            Doc. 1.
          10
             Doc. 18 at 1. Defendant responded with a merits brief, Doc. 20, to which Plaintiff replied, Doc. 21.
          11
             Doc. 22 at 33.
          12
             Id. at 17, 26 (citing 20 C.F.R. § 404.1520(c)). Judge Greenberg explained that the five-step process
includes:
                    First, the claimant must demonstrate that she is not currently engaged in
                    “substantial gainful activity” at the time of the disability application. . . .
                                                      -2-
Case: 5:19-cv-02382-JG Doc #: 26 Filed: 03/10/21 3 of 9. PageID #: 651

Case No. 19-cv-02382
Gwin, J.

Judge Greenberg found the ALJ ignored or did not clearly consider evidence supporting

Plaintiff’s conditions’ severity. 13 Judge Greenberg found this error was not harmless and

warranted remand. 14

        Moreover, Judge Greenberg found the ALJ did not thoroughly discuss or analyze one

of Plaintiff’s doctors’ treatment records. 15 Magistrate Judge Greenberg further noted that the

ALJ will be able to reconsider Plaintiff’s credibility on remand, 16 as well as his step five

determination. 17

        On August 13, 2020, Defendant objected to Magistrate Judge Greenberg’s R&R. 18

Defendant argues that the ALJ adequately considered Plaintiff’s mental impairment

evidence. 19




                  Second, the claimant must show that she suffers from a “severe impairment”
                  in order to warrant a finding of disability. . . . Third, if the claimant is not
                  performing substantial gainful activity, has a severe impairment that is
                  expected to last for at least twelve months, and the impairment, or
                  combination of impairments, meets or medically equals a required listing
                  under 20 CFR Part 404, Subpart P, Appendix 1, the claimant is presumed to
                  be disabled regardless of age, education, or work experience. . . . Fourth, if
                  the claimant’s impairment or combination of impairments does not prevent
                  her from doing her past relevant work, the claimant is not disabled. . . . For
                  the fifth and final step, even if the claimant’s impairment does prevent her
                  from doing her past relevant work, if other work exists in the national
                  economy that the claimant can perform, the claimant is not disabled.
Doc. 22 at 17 (citing 20 C.F.R. §§ 404.1520(b)–(g) and 20 C.F.R. § 404.1560(c)).
        13
           Doc. 22 at 25–27.
        14
           Id. at 27–28 (“The ALJ erred in finding Hellebrand’s depression and anxiety non-severe. The Court
cannot find this error harmless because it is unclear from the decision whether the ALJ properly considered
these non-severe impairments in formulating the RFC.”).
        15
           Id. at 28, 31. Defendant says the notes were cited and, therefore, adequately considered. Doc. 23
at 1.
        16
           Doc. 22 at 32.
        17
           Id. at 33.
        18
           Doc. 23. Plaintiff responded to Defendant’s objection. Doc. 24.
        19
           Doc. 23 at 1.
                                                    -3-
Case: 5:19-cv-02382-JG Doc #: 26 Filed: 03/10/21 4 of 9. PageID #: 652

Case No. 19-cv-02382
Gwin, J.

II. Standard of Review

        The Federal Magistrates Act requires a district court to conduct a de novo review of

objected-to portions of an R&R. 20 The district court may “accept, reject, or modify, in whole

or in part, the findings or recommendations made by the magistrate judge.” 21

        When reviewing an ALJ’s disability determination under the Social Security Act, a

district court considers whether the ALJ’s determination is “supported by substantial

evidence” and “made pursuant to proper legal standards.” 22 Substantial evidence is more

than a scintilla of evidence. It is “such relevant evidence as a reasonable mind might accept

as adequate to support a conclusion.” 23

        A district court may not reverse an ALJ’s decision when substantial evidence supports

it, even if the court would have made a different decision. 24 The Commissioner’s findings

are not subject to reversal even if substantial evidence supports a different conclusion. 25

        However, reversal is justified where the Commissioner does not apply the correct

legal standards “as promulgated by the regulations.” 26




        20
             28 U.S.C. § 636(b)(1).
        21
             Id.
         Rogers v. Comm’r of Soc. Sec., 486 F.3d 234, 241 (6th Cir. 2007); see also 42 U.S.C. § 405(g).
        22

         Richardson v. Perales, 402 U.S. 389, 401 (1971) (internal quotations omitted).
        23

      24
         See Siterlet v. Sec’y of Health & Human Servs., 823 F.2d 918, 920 (6th Cir. 1987); see also Jones v.
Comm’r of Soc. Sec., 336 F.3d 469, 477 (6th Cir. 2003) (holding that an ALJ’s decision cannot be overturned
as long as the ALJ’s decision was supported by substantial evidence). Judge Greenberg noted: “In determining
whether an ALJ’s findings are supported by substantial evidence, the Court does not review the evidence de
novo, make credibility determinations, or weigh the evidence.” Doc. 22 at 19 (citing Brainard v. Sec’y of
Health & Human Servs., 889 F.2d 679, 681 (6th Cir. 1989)).
         25
            Buxton v. Halter, 246 F.3d 762, 772–73 (6th Cir. 2001) (citation omitted).
         26
            Doc. 22 at 20 (citing White v. Comm’r of Soc. Sec., 572 F.3d 272, 281 (6th Cir. 2009) and Bowen
v. Comm’r of Soc. Sec., 478 F.3d 742, 746 (6th Cir. 2006)).
                                                    -4-
Case: 5:19-cv-02382-JG Doc #: 26 Filed: 03/10/21 5 of 9. PageID #: 653

Case No. 19-cv-02382
Gwin, J.

III. Discussion

        To establish disability under the Social Security Act, a plaintiff must show that she

cannot engage in any substantial gainful activity because of a “medically determinable

physical or mental impairment which can be expected to result in death, or which has lasted

or can be expected to last for a continuous period of not less than 12 months.” 27

        As part of the disability determination process, the Commissioner assesses whether a

claimant has shown that she suffers from a “severe” impairment. A severe impairment is an

“impairment or combination of impairments which significantly limits [the claimant’s]

physical or mental ability to do basic work activities.” 28

        A severity analysis is not a high hurdle, but rather a mechanism for weeding out

baseless claims. As such, an ALJ must treat any impairment as severe if it has “more than a

minimal effect on an individual’s ability to do basic work activities.” 29 Further, if the ALJ

finds that one impairment is severe, they must consider the cumulative effect of a claimant’s

severe and non-severe impairments to determine a claimant’s residual functioning capacity. 30

But, “a Step Two [severity] analysis is distinct from the ALJ's obligation to consider the impact

of Plaintiff's non-severe impairments in addition to and in conjunction with Plaintiff's severe

impairments in assessing Plaintiff's” residual functioning capacity. 31




        27
            42 U.S.C. § 423(d)(1)(A); see also Heston v. Comm’r of Soc. Sec., 245 F.3d 528, 534 (6th Cir. 2001).
        28
            20 C.F.R. § 404.1520(c).
         29
            SSR 96–3p, 1996 WL 374181, at *2 (July 2, 1996).
         30
            SSR 96–8p, 1996 WL 374184 at *5 (July 2, 1996).
         31
            Garcia v. Comm’r of Soc. Sec., 105 F. Supp. 805, 811 (S.D. Ohio 2015) (quoting Singleton v. Comm'r
of Soc. Sec., 137 F. Supp. 3d 1028, 1034 (S.D. Ohio 2015)).
                                                      -5-
Case: 5:19-cv-02382-JG Doc #: 26 Filed: 03/10/21 6 of 9. PageID #: 654

Case No. 19-cv-02382
Gwin, J.

        If the ALJ finds that one of a claimant’s impairments is severe, but not others, the fact

that other impairments should have been considered severe as well is not a reversible error. 32

A court must consider whether the non-severity determination was a harmless error. 33

        Magistrate Judge Greenberg found that the ALJ erred in finding that Hellebrand’s

psychological impairments were non-severe. Although the ALJ highlighted evidence that

supported his conclusion that Hellebrand’s anxiety and depression were not severe

impairments, the ALJ ignored other evidence supporting severity. For example, the ALJ did

not address Hellebrand’s two suicide attempts, treatment record notes where Hellebrand

said her anxiety and depression were not well-controlled, 34 and the fact that Hellebrand had

taken depression medication since 2002. 35

        A non-severity error does not necessarily warrant reversal, however.

        Judge Greenberg found that the ALJ’s decision should be reversed because the ALJ

did not adequately discuss Hellebrand’s depression, anxiety, mental health records, or

treatment in his residual functioning capacity analysis. 36 The ALJ addressed the weight he

gave to the “examining psychologist and the state agency reviewing sources’ opinions,” 37

but it was “at best . . . unclear” whether the ALJ had fully considered Hellebrand’s

psychological impairments in his residual functioning capacity analysis. 38


        32
             Maziarz v. Sec’y of Health & Human Servs., 837 F.2d 240, 244 (6th Cir. 1987).
        33
             Huminski v. Comm’r of Soc. Sec., No. 5:16-cv-3000, 2017 WL 6603277, at *7 (N.D. Ohio Dec. 6,
2017), report and recommendation adopted by 2017 WL 6558599 (Dec. 21, 2017)).
         34
            Doc. 22 at 25–26.
         35
            Id. at 14 (citing Doc. 16 at 86).
         36
            Doc. 22 at 25–27. See also Hood v. Comm’r of Soc. Sec., No. 1:16CV1915, 2019 WL 1116185, at
*2 (N.D. Ohio Mar. 11, 2019) (upholding remand on reconsideration where the ALJ did not address a condition
or “or discuss its impact on his post-step two analysis”).
         37
            Doc. 22 at 26.
         38
            Id. at 27 (“Furthermore, this paragraph focused on the findings supporting the ALJ’s conclusions.
Nowhere in the opinion does the ALJ mention the positive findings with respect to Hellebrand’s mental
impairments apart from Hellebrand presenting for treatment for a depressed mood. Therefore, even if this
                                                    -6-
Case: 5:19-cv-02382-JG Doc #: 26 Filed: 03/10/21 7 of 9. PageID #: 655

Case No. 19-cv-02382
Gwin, J.

        The Court agrees.

        At base, the Commissioner’s objection argument is that “[c]ontrary to the R&R’s view,

the ALJ said well enough to establish that substantial evidence, a low evidentiary bar,

supports the finding that Plaintiff had not shown any work-related mental limitations.” 39

Moreover, Hellebrand did not attempt to rebut the state-agency doctors’ opinions that she

did not have any work-related mental limitations. 40

        The Commissioner also argues that the ALJ sufficiently considered one doctor’s, “Dr.

Kane’s[,] treatment notes and Plaintiff’s mental impairments in evaluating both the severity

of Plaintiff’s alleged mental impairment and, later, Plaintiff’s RFC.” 41 The Commissioner

reads the ALJ’s residual functioning capacity analysis to mean that the ALJ did not consider

Dr. Kane’s notes to be “a medical opinion about Plaintiff’s ability to function.” 42 The

Commissioner argues that the ALJ’s reading was reasonable—falls within the “zone of

choice” afforded to ALJs—because Dr. Kane’s notes represent Hellebrand’s self-reported

symptoms, not the doctor’s analysis. 43

        The Commissioner’s objections do not overcome Judge Greenberg’s assessment that

the ALJ apparently “committed reversible error in cherry-picking the record and ignoring

contrary lines of evidence.” 44 The Commissioner’s arguments speak more to the ALJ’s final




paragraph could be said to satisfy the ALJ’s obligation to consider Hellebrand’s non-severe impairments, the
ALJ would still have committed reversible error in cherry-picking the record and ignoring contrary lines of
evidence.”). See Jones v. Comm’r of Soc. Sec., 142 F. Supp. 3d 620, 628–30 (S.D. Ohio 2015).
        39
           Doc. 23 at 5.
        40
           Id.
        41
           Id. at 1.
        42
           Id. at 2.
        43
           Id. at 2–3.
        44
           Doc. 22 at 27.
                                                    -7-
Case: 5:19-cv-02382-JG Doc #: 26 Filed: 03/10/21 8 of 9. PageID #: 656

Case No. 19-cv-02382
Gwin, J.

findings’ correctness than the key inquiry: whether the ALJ properly considered all the

evidence before him.

        Defendant Commissioner’s emphasis on whether the ALJ correctly considered Dr.

Kane’s notes is misplaced, as well. 45 Dr. Kane’s notes were not the reason that Judge

Greenberg recommended remand. 46 Judge Greenberg found that it was, at best, unclear

whether the ALJ fully considered Hellebrand’s psychological impairments, discussed in the

record beyond Dr. Kane’s notes, in formulating the RFC. “[T]he ALJ was still required to

consider [all of Plaintiff’s] impairments in formulating the RFC. A failure to do so is grounds

for remand in and of itself.” 47

IV. Conclusion

        For these reasons, this Court OVERRULES Defendant’s objection, ADOPTS the

Magistrate Judge’s Report and Recommendation, and VACATES AND REMANDS the

Commissioner of Social Security’s decision.



        IT IS SO ORDERED.




        45
            Doc. 23 at 2–5.
        46
            Judge Greenberg noted that the ALJ’s errors included “a failure to discuss or analyze Dr. Kane’s
treatment records,” and said that the ALJ “will have an opportunity” to consider the records on remand. Doc.
22 at 31. Although the ALJ cited Dr. Kane’s notes, he did not discuss why he did not weigh them as medical
opinions. See id. at 28–30. The Commissioner argues that the ALJ adequately explained why he did not
consider Dr. Kane’s records as medical opinions regarding Hellebrand’s ability to function. Doc. 23 at 2 (“The
ALJ also noted his view that no ‘other treating or examining physician or psychologist, or other medical or
mental health provider rendered an opinion relevant to the formulation of the’ RFC (Tr. 63). That is, the ALJ
did not read the treatment notes by Dr. Kane’s a medical opinion about Plaintiff’s ability to function. So long
as that assessment by the ALJ is a reasonable one permitted by the ‘zone of choice’ afforded by the record
evidence, it should stand.”).
         The ALJ’s explanation is conclusory, and he will have more opportunity to explain his reasoning on
remand.
         47
            Doc. 22 at 27 (citing Little v. Comm’r of Soc. Sec., No. 1:14cv2792, 2016 WL 852569, at *3 (N.D.
Ohio Mar. 4, 2016)).
                                                     -8-
Case: 5:19-cv-02382-JG Doc #: 26 Filed: 03/10/21 9 of 9. PageID #: 657

Case No. 19-cv-02382
Gwin, J.



Dated: March 10, 2021                         s/   James S. Gwin
                                              JAMES S. GWIN
                                              UNITED STATES DISTRICT JUDGE




                                        -9-
